Citation Nr: 1614132	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  13-31 494 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back condition.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2016.  A transcript of that hearing is associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran seeks entitlement to service connection for a low back condition.  The Veteran contends that his low back condition is a result of a truck accident in service where the Veteran lost control of his vehicle and went off the side of a cliff and rolled down approximately four hundred feet.

The Board notes that the Veteran's service treatment records indicate that the Veteran was in a truck accident in November 1966 and at that time complained of soreness in his neck and back.  He was diagnosed with having a back sprain.  The Veteran's service treatment records also note that in January 1970, the Veteran once again complained of low back pain.  At that time the examiner noted that the Veteran had muscle spasms in L4-L5 and was treated with a heating pack. 

The Board also notes that the Veteran has a current diagnosis of lumbar facet syndrome, SI Joint Syndrome, herniated disc and lumbar radiculopathy.  See April 2007 St. Joseph Medical Center Treatment Records.

Although the Veteran was afforded a VA examination in April 2010, the Board does not find the examination to be adequate in this case.  The Veteran has asserted that he began having problems with his back in1971 and those problems have continued to present.  A review of the examination report reflects that the examiner did not address the Veteran's lay assertions of experiencing symptoms continuously since 1971.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295.  Specifically, the examiner opined that because there is no evidence of a chronic ongoing condition since service and there is a 36-year gap between discharge from service and the first documented treatment or evaluation for the Veteran's spinal condition, the Veteran's current spinal conditions are more likely than not due to his age and not associated with his military service.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  Additionally, the Board notes that at his February 2016 hearing, the Veteran indicated that he began seeing private doctors in the 1970's for approximately 10 years for his low back condition; however, because one of his private doctors is deceased, and the other retired, he is not able to obtain any of his treatment records from that time.  See BVA Hearing Transcript, pg.3.  The Veteran also stated that during the 1980's and 1990's, he found a way to cope with his condition by sleeping on something hard.

Therefore, the Board finds that a REMAND is necessary to obtain a medical opinion regarding the etiology of the Veteran's low back condition.  

Accordingly, the case is REMANDED for the following action:

1.   Obtain and associate with the claims file all updated treatment records.

2.   After any additional evidence has been associated with the claims file, afford the Veteran a VA examination for his low back condition.  The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all clinical findings must be reported in detail. 

The examiner must consider the Veteran's lay testimony in rendering a decision.  In particular, the examiner must consider the Veteran's assertions that he has experienced pain in his low back since 1971 and that he sought medical treatment in the 1970s for his low back by two private physicians, however, those treatment records are unavailable as a result of death and retirement of the treating physicians.  Additionally, the examiner must consider the Veteran's lay assertion that in the 1980's and 1990's the Veteran found a way to cope with his condition by sleeping on something hard.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's low back condition was caused by, or is the result of, the Veteran's military service.  The examiner should specifically consider whether the Veteran's condition may be the result of the Veteran's November 1966 truck accident where he slid off of a cliff and rolled down for approximately four hundred feet before hitting a tree. 

3.   Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.   After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






